Woods, C. J.,
delivered the opinion of the court.
The appellee, Stribling, brought suit on a promissory note against the appellants, and one McPherson, in Lee Circuit Court. The declaration was. properly verified by affidavit, and the summons was issued and executed personally on appellants, Oglesby, Carroll and McPherson thirty days before court: on the other two appellants, Bice and Hall, the process was personally served less than thirty, but more than five days before court. The plea of the general issue was interposed on behalf of all those sued, but was not sworn to. During the term, appellee moved to strike out the unsworn plea, and asked for judgment against all, by default, and this motion was by the court sustained, and judgment entered.
The correctness of the action of the court below depends upon the proper construction of chapter 46, acts of 1888, entitled “An act in relation to practice in civil cases, and to prevent unnecessary delay and expense in litigation.”
By section 1 of that act, it is provided that all actions ex contractu in the circuit court, where process has been served thirty days before court, shall be triable at the return term, except where defendant discloses a meritorious defense, supported by affidavit.
By section 2, suits for the enforcement of mechanics’ liens are made triable at the return term.
And by section 3, in all actions of the character referred to in sections 1 and 2, the plaintiff may verify his complaint by affidavit, in which event the answer shall be under oath.
The contention is as to the meaning of the third section, appellant’s counsel insisting that actions ex contractu, when process has been personally served at least thirty days before court, and mechanics’ lien suits, are triable at the return term, and that the com*669plaint in such suits, when verified by affidavit, shall be met by a sworn answer. The appellees’ contention is that section 3 makes all actions ex contractu, and suits to enforce mechanics’ liens, triable at the return term, if the original declaration has been verified by plaintiff’s affidavit.
To state the contention, in the face of the plain wording of the act itself, is to determine it. It bears its plain construction in its own open text. It is apparent on a mere inspection of the act that only actions ex contractu, in which service of process has been had thirty days before court, are triable at the return term, and not all actions ex contractu, without reference to the time of bringing of suit and service of process. The act must be construed all together, and its meaning gathered accordingly, and not by regarding any single line or paragraph alone.
It follows that the judgment in the court below as to McPherson, and the two appellants, Oglesby and Carroll, was correct, and that it was error to enter judgment against the other appellants, Pice and Hall. The two latter had not been served with process thirty days before court, and, as to them, the suit was not triable at the return term. The plea of the general issue unsworn, as to Pice and Hall, was ample to prevent any judgment by default as to them.

Wherefore the judgment is affirmed as to all the appellants except Rice and Hall, amd is reversed as to them.